GOODE, J
This is a suit by the plaintiff to have can-celled two promissory notes and a deed of trust given on certain land to secure them, on the grounds that there was no consideration for them and that their execution was compelled by duress. The case went off, in the court below, on a demurrer to the plaintiffs’ petition.
"We'are of the opinion that jurisdiction of the appeal belongs to the Supreme Court, as the title to land is involved. The cause of action as stated makes a controversy undistin-guishable from Overton v. Overton, 131 Mo. 559, in which case the judgment of the circuit court was likewise pronounced on demurrer.
There have been some fluctuations in the decisions as to when the title to land is involved in an action within the meaning of the Oonstitution regulating our jurisdiction; but we think the Supreme Court has steadily adhered to the ruling that it is so involved when the validity of a deed of trust is directly called in question, and the instrument sought to be set aside on account of fraud, duress or other illegality in its procurement. Vandegrif v. Brock, 158 Mo. 681.
It is therefore ordered that this cause be transferred to the Supreme Court.
All concur.